IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-90,203-01, WR-90,203-02, WR-90,203-03 & WR-90,203-04


                   EX PARTE DAVID VINCENT AKINS, JR., Applicant


             ON APPLICATIONS FOR WRITs OF HABEAS CORPUS
      CAUSE NOS. 16-08-09483-CR(1), 16-08-09484-CR(1), 16-08-09485-CR(1) AND
              18-01-00145-CR(1) IN THE 359TH DISTRICT COURT
                        FROM MONTGOMERY COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four

charges of aggravated sexual assault of a child and sentenced to consecutive life sentences in each

case. The Ninth Court of Appeals affirmed his convictions. Akins v. State, 573 S.W.3d 290 (Tex.

App. — Beaumont March 6, 2019).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his convictions had been affirmed and failed to advise him of
                                                                                                    2

his right to petition pro se for discretionary review.

       Appellate counsel filed an affidavit in support of these applications. Based on that affidavit,

the trial court has entered findings of fact and conclusions of law that appellate counsel failed to

timely notify Applicant that his convictions had been affirmed and failed to advise him of his right

to petition for discretionary review pro se. The trial court recommends that relief be granted. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the Ninth Court of Appeals in Cause Nos. 09-18-00059-

CR, 09-18-00057-CR, 09-18-00058-CR and 09-18-00060-CR that affirmed his convictions in Cause

Nos. 16-08-09483, 16-08-09484, 16-08-09485 and 18-01-00145 from the 359th District Court of

Montgomery County. Applicant shall file his petitions for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: August 21, 2019
Do not publish